Judgment, Supreme Court, New York County (Harold Rothwax, J.), rendered March 6, 1996, convicting defendant, after a jury trial, of four counts of perjury in the first degree, and sentencing him to concurrent prison terms of V-h to A1 ¡2 years, unanimously affirmed. The matter is remitted to Supreme Court, New York County, for further proceedings pursuant to CPL 460.50 (5).
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. Any inconsistencies in the witnesses’ testimony, and other matters bearing on their credibility, were properly placed before the jury, and we see no reason to disturb its findings (People v Gaimari, 176 NY 84, 94). With appropriate limiting instructions, the court properly admitted testimony regarding defendant’s prior bad acts. Such testimony was necessary for the jury to understand the corrupt relationship that existed between the witnesses and defendant and thus to evaluate the credibility of the witnesses, particularly as to the willingness of defendant and the witnesses to include each other in misconduct (People v Bernard, 224 AD2d 192, 193, lv denied 88 NY2d 964; People v Steinberg, 170 AD2d 50, 73-74, affd 79 NY2d 673).
We perceive no abuse of discretion in sentencing. Concur— Sullivan, J. P., Rosenberger, Ellerin, Williams and Mazzarelli, JJ.